UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4817


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RASHOD SENTELLE ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00226-MOC-DSC-1)


Submitted:   August 28, 2014                 Decided:   September 4, 2014


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant.   Anne M. Tompkins, United States Attorney, Amy E.
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rashod Sentelle Robinson was named in a single-count

indictment    charging      him    with    transportation        and   aiding     and

abetting the transportation of child pornography, in violation

of 18 U.S.C. § 2252(a)(1) (2012).             After a three-day trial, the

jury found Robinson guilty.             The district court imposed a below-

Guidelines sentence of 180 months’ imprisonment.                  Robinson noted

a timely appeal.

           Construed        in    the     light    most     favorable        to    the

Government, United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013), the relevant evidence established the following.

           In 2009, James Zajac, an undercover FBI agent, logged

into GigaTribe, a publicly available website used for sharing

files, such as pictures and movies, from one user’s computer

hard drive to another “friend” on the network.                   Zajac logged in

as   “babydick1725”    on    a    computer    at   the    home   where   a    search

warrant was being executed.               While posing as “babydick1725,”

Zajac   received   a   “friend      invitation”      from    another     GigaTribe

user, known as rr75727.           In January 2010, another undercover FBI

agent, William Gang, took over the investigation from Zajac.

Gang testified that, while logged in as “babydick1725,” he saw

that rr75727 was connected and was sharing one folder.                            When

Gang looked in the folder, he saw what appeared to be images of

child pornography.       Gang then downloaded eighteen images and two

                                          2
videos from rr75727.      Gang was able to determine that the IP

address used to connect rr75727 to the internet was associated

with a Time Warner subscriber in Charlotte, North Carolina --

Robinson’s mother, Deborah Straite.        Based on this evidence, FBI

agents obtained a search warrant for Straite’s home.

            During the search, agents seized a Gateway laptop from

Robinson’s bedroom as well as a Toshiba laptop, also belonging

to Robinson.    The Toshiba laptop contained numerous pictures and

movies of child pornography, including the eighteen pictures and

two videos that had been downloaded by Agent Gang in January.

The laptop also contained chats in the GigaTribe folder, one of

which was between rr75727 and babydick1725 on January 6.              The

Gateway laptop was discovered to contain child pornography as

well.

            Prior to trial, Robinson moved to exclude images of

child pornography other than those named in the indictment.            The

district court reserved a ruling on Robinson’s objection until

such time that the Government sought to introduce the evidence

at issue.    One of the images -- a video -- was one of the two

downloaded by Agent Gang but omitted from the indictment.              The

district    court   ultimately   allowed   a   portion   of   the   video,

concluding that its probative value outweighed its prejudicial

effect on the jury.



                                    3
              Also during Robinson’s trial, the Government presented

the testimony of Kris Kim, a legal assistant from Yahoo! whose

responsibilities included providing information for third-party

requests, such as subpoenas and search warrants.                   Kim testified

that   a   Yahoo!      email    account   with      the   username    of    rr75727

(rr75727@yahoo.com) was established in July 2007.                    According to

Kim, the last log-in date for that email account was May 26,

2010   (the    day    the   search   warrant     was    executed).     On    cross-

examination, Kim stated it was a colleague, not herself, who had

prepared      the    document   depicting     the      account   management   page

associated with Robinson’s account as well as the log-in tracker

record.

              The    jury    found   Robinson       guilty.        Although     the

recommended sentencing range was 262-327 months’ imprisonment,

the district court departed downward four levels and imposed a

180-month sentence.         Robinson appeals.

              Robinson raises two issues on appeal.                First, citing

Crawford v. Washington, 541 U.S. 36, 68 (2004), Robinson claims

that the district court committed plain error in allowing Kris

Kim to introduce a document which was prepared for trial by

someone else.         Because Robinson did not object at trial, this

claim is reviewed for plain error.

              The Confrontation Clause of the Sixth Amendment bars

“admission of testimonial statements of a witness who did not

                                          4
appear at trial unless he was unavailable to testify, and the

defendant had had a prior opportunity for cross-examination.”

Crawford v. Washington, 541 U.S. at 53-54.             “A statement must be

‘testimonial’ to be excludable under the Confrontation Clause.”

United States v. Udeozor, 515 F.3d 260, 268 (4th Cir. 2008).

Routinely kept business records are not testimonial evidence.

Crawford, 541 U.S. at 56.         See Melendez–Diaz v. Massachusetts,

557 U.S. 305, 324 (2009) (noting that “[b]usiness and public

records    are   generally    admissible      absent    confrontation      not

because they qualify under an exception to the hearsay rules,

but because -- having been created for the administration of an

entity’s   affairs   and   not   for   the   purpose   of   establishing    or

proving some fact at trial -- they are not testimonial”).

            Here, the Yahoo! records were not prepared for the

purpose of “establishing or proving some fact at trial” and,

therefore, are not testimonial.            See United States v. Cameron,

699 F.3d 621, 641-42 (1st Cir. 2012) (upholding admission of

similar    Yahoo!   account   management     and   log-in   tracker   records

because they were maintained to “serve business functions that

[a]re totally unrelated to any trial or law enforcement purpose:

namely, to provide reliable data about its customer accounts”).

Therefore, the district court did not err -- let alone plainly

err -- in allowing the introduction of the Yahoo! records.



                                       5
            Second, Robinson argues that the district court erred

in   admitting   evidence     of    his    possession       of   images     of   child

pornography that were not identified in the indictment.                           This

court reviews a district court’s evidentiary rulings for abuse

of discretion.       United States v. Byers, 649 F.3d 197, 206 (4th

Cir. 2011).      Rule 404(b) prohibits the use of evidence of an

uncharged act to prove a person’s character in conformity with

such character on a particular occasion, but provides that such

“evidence may be admissible for another purpose, such as proving

motive,    opportunity,      intent,          preparation,       plan,     knowledge,

identity, absence of mistake, or lack of accident.”                          Fed. R.

Evid. 404(b).        Rule 404(b) evidence is admissible only if the

court determines it is necessary, reliable, and relevant to some

issue other than the defendant’s character.                      United States v.

Hodge, 354 F.3d 305, 312 (4th Cir. 2004).                    To be relevant, the

evidence must have a tendency to show that any consequential

fact is more probable or less probable than it would be without

the evidence.     United States v. Aramony, 88 F.3d 1369, 1377 (4th

Cir. 1996).      To be necessary, the evidence need only furnish

part of the context of the crime.              Id.

            However, evidence of other bad acts “may be introduced

if   it   concerns    acts   intrinsic        to   the    alleged   crime    because

evidence    of   such    acts      does    not     fall    under    Rule     404(b)’s

limitations to begin with.”               United States v. Otuya, 720 F.3d

                                          6
183,     188     (4th     Cir.        2013)     (internal          quotation       marks        and

alteration       omitted),       cert.        denied,    134       S.    Ct.     1279    (2014).

Moreover,       we    have     held    that     evidence       of       other    bad     acts    is

intrinsic if “it arose out of the same series of transactions as

the charged offense or if it is necessary to complete the story

of the crime on trial.”                United States v. Kennedy, 32 F.3d 876,

885 (4th Cir. 1994) (internal quotation marks and alterations

omitted).

               The video introduced by the Government that was not

identified       in     the   indictment        was    among       the    images       shared    by

Robinson and downloaded by Agent Gang.                         As such, the video was

part of the same series of transactions and criminal episode as

the     other       images     downloaded       that     day       and,     therefore,          was

“intrinsic” to the crime for which Robinson was charged.

               Robinson        also     challenges           the        titles     of     images

identified          during     the     testimony        of    Victor       Grose,        an     FBI

forensics examiner.             Grose testified that one of the images was

named           “5YO,          spread          eagle,”             and           the          other

“12YOblackboysucks&manplays.”                       According       to     Grose,       the     two

videos had recently been viewed on Robinson’s Toshiba laptop,

based    on     a     screen    shot     of     recent       documents.            The    videos

themselves were not admitted and Robinson did not object to the

introduction of the screen shot or to Grose’s identification of

the videos by name.             Because this evidence was both relevant and

                                                7
necessary to show that Robinson’s laptop had been used recently

to view videos suggestive of child pornography, we find that the

district court did not err in admitting this testimony.

           Accordingly,    we   affirm   Robinson’s   conviction.     We

dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                     8